PeR Cueiam:
The court, upon motion of the attorneys for the claimant, has made an order allowing as attorneys’ fees 15 per cent of the judgment allowed to the claimants, 12- per cent to be paid out of any funds available therefor, and the-balance of 8 per cent to be paid when the roll of the claimant Indians shall be completed and approved.
*519The payment of a part of the attorneys’ fees allowed has been deferred, as stated, for the reason that the court considers that it is the duty of the claimants’ attorneys to render all reasonable services to the end that the roll shall be complete and just; and hence until such completion their duties in the case will not all have been discharged. That some professional services in that behalf, within the limits of professional ethics, can be rendered seems apparent to the court.
It may be well to add that upon the hearing of this motion the claimants’ attorneys presented to the court a contract entered into by them with the- claimants providing for the payment of an attorneys’ fee of 25 per cent of. the amount of the judgment; but this was not taken into consideration by the court for the reason that the jurisdictional act provides “ that the Court of Claims shall advance- said cause upon the docket, and, if judgment be rendered for the petitioner, shall award a proper attorney fee for the attorneys of record, to be paid on separate warrants from the amount recovered.”